        Case 1:19-cv-00945-RDM Document 156 Filed 09/09/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NILAB RAHYAR TOLTON et al.,

      Plaintiffs,
                                                           Case No. 1:19-cv-00945-RDM
          v.

 JONES DAY,

      Defendant.



                    MOTION FOR LEAVE TO FILE AMICA CURIAE BRIEF

       Amica curiae Julia Sheketoff respectfully requests leave to file an amica curiae brief in

support of the plaintiffs in this case regarding Jones Day’s pending motion for summary judgment

on their Equal Pay Act claims. The proposed brief addresses a key legal issue raised by the

summary judgment motion: whether the number of hours billed by a salaried law firm associate

goes to her prima facie case under the EPA (“equal work”) or merely to the EPA’s third affirmative

defense (“quantity … of production”). 29 U.S.C. § 206(d)(1).

       Amica has prepared the proposed brief in the hope that it will be helpful to the Court in

resolving this important question of federal law. Amica submits that the brief is appropriate

because, after the plaintiffs in this case filed their opposition to the summary judgment motion, the

Court effectively decided the question against them in the course of granting Jones Day’s motion

to dismiss amica’s own EPA claim in Savignac v. Jones Day, No. 1:19-cv-02443-RDM (Dkt. 32

at 23-24). Amica has an interest in this case because the Court recently dismissed her EPA claim

against Jones Day on the same grounds that Jones Day is advancing in its summary judgment

motion here, and amica’s motion for reconsideration is now before the Court.
           Case 1:19-cv-00945-RDM Document 156 Filed 09/09/20 Page 2 of 2




         Because the Court should not be asked review two very similar briefs, the proposed amica

brief is identical to the motion for reconsideration except for the cover page. Amica is submitting

the brief in both cases because she does not know which motion the Court will resolve first.1




                                                            /s/ Julia Sheketoff
                                                            Julia Sheketoff (pro se)
                                                            2207 Combes Street
                                                            Urbana, IL 61801
                                                            (202) 567-7195
                                                            sheketoff@gmail.com
                                                            D.C. Bar No. 1030225
 September 9, 2020




 1
     Jones Day declined to consent to this motion. The plaintiffs indicated that they take no position.


                                                   2
